10F-3 Report CGCM High Yield Investments 9/1/2012 through 2/28/2013 Issuer Name Sub-Adviser Trade Date Selling Dealer Offering Size Total Amt. Allocated Purchase Price American Axle & Manufacturing, Inc Western Asset Management 9/4/2012 JP Morgan Securities Smurfit Kappa Acquisitions Western Asset Management 9/5/2012 JP Morgan Securities QEP Resources Inc. Western Asset Management 9/5/2012 JP Morgan Securities Carrizo Oil & Gas, Inc Western Asset Management 9/5/2012 RBC Capital Markets HealthSouth Corp. Western Asset Management 9/6/2012 Wells Fargo Securities Starz LLC Western Asset Management 9/6/2012 SunTrust Capital Markets Tesoro Western Asset Management 9/7/2012 Wells Fargo Securities NCR Corp. Western Asset Management 9/12/2012 JP Morgan Securities Drill Rigs Holdings Inc. (Ocean Rig) Western Asset Management 9/13/2012 Deutsche Bank Securities Midstates Petroleum Inc. Western Asset Management 9/13/2012 B of A Merrill Lynch Nielsen Finance LLC Western Asset Management 9/18/2012 JP Morgan Securities Ryland Group Western Asset Management 9/18/2012 JP Morgan Securities Continental Airlines Western Asset Management 9/18/2012 Credit Suisse Securities (USA) LLC Valeant Pharmaceuticals Western Asset Management 9/20/2012 JP Morgan Securities VPI Escrow Corp. Western Asset Management 9/20/2012 JP Morgan Securities Atlas Pipeline Western Asset Management 9/25/2012 Wells Fargo Securities tw telecom holdings inc. Western Asset Management 9/27/2012 Credit Suisse Securities (USA) LLC BBVA US Senior, SA Unipersonal Western Asset Management 10/4/2012 BoA Merrill Lynch CVR Energy Western Asset Management 10/10/2012 Credit Suisse Targa Resources Partners Western Asset Management 10/22/2012 BoA Merrill Lynch Plains Exploration & Drilling Company Western Asset Management 10/23/2012 JP Morgan Securities Spectrum Brands Western Asset Management 11/1/2012 Barclays Capital Spectrum Brands Western Asset Management 11/1/2012 Barclays Capital Clear Channel Communications (18451QAJ7) Western Asset Management 11/6/2012 Goldman Sachs 99 Crown Americas LLC Western Asset Management 1/3/2013 Deutsche Bank Securities MarkWest Energy Partners, LP Western Asset Management 1/7/2013 Barclays Capital Windstream Corporation Western Asset Management 1/8/2013 Wells Fargo Securities LLC DuPont Performance Coatings U.S. Coatings Acquisition Inc. & Flash Dutch 2 B.V. Western Asset Management 1/16/2013 Credit Suisse SunCoke Energy Partners, LP Western Asset Management 1/17/2013 JP Morgan Securities Electricité de France SA Western Asset Management 1/24/2013 HSBC Securities (USA) Inc. Apex Tool Group PLC Western Asset Management 1/25/2013 Goldman Sachs Atlas Pipeline Partners, LP Western Asset Management 1/28/2013 BoA Merrill Lynch MCE Finance Ltd. Western Asset Management 1/29/2013 Deutsche Bank Securities NCL Corporation Ltd. Western Asset Management 2/1/2013 Deutsche Bank Securities Triumph Group, Inc. Western Asset Management 2/11/2013 RBC Capital Markets Starwood Property Trust, Inc. Western Asset Management 2/12/2013 Deutsche Bank Securities American Axle & Manufacturing Inc. Western Asset Management 2/14/2013 BoA Merrill Lynch
